DETAILED ACTION
Response to Amendment
Claims 1 and 3-13 are currently pending.  Claim 2 has been cancelled.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1 and 3-13 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2009/0068561) in view of Nina et al (US 2011/0195309).
Regarding claims 1, 3-5, and 13, Sun et al discloses lithium battery (lithium secondary battery) comprising a positive electrode including a positive electrode active material comprising: an internal bulk part (first composite oxide / core) such as Li[Ni0.8Co0.13Mn0.07]O2 enabling lithium intercalation and deintercalation, and an external bulk part (second composite oxide / shell) such as Li[Ni0.4Co0.4Mn0.2]O2 present on at least a part of the surface of the internal bulk part; wherein a sharp boundary is not formed on the interface between the internal bulk part and the external bulk part and the 
However, Sun et al does not expressly teach a second composite oxide that is represented by Formula 1 LiaNibM2cOd, M2 is at least one selected from Mn, Al, Ti, Zr, Mg, V, B, Mo, Zn, Nb, Ba, Ta, Fe, Cr, Sn, Hf, Ce, W, Nd, and Gd, 0≤a≤6, 0<b≤2, 0<c≤2, and 4≤d≤8 (claim 1); wherein the second composite oxide has at least one crystal structure selected from monoclinic, triclinic, and cubic systems (claim 3); wherein the second composite oxide present in the shell layer is a lithium-rich metal oxide (claim 5).  
Nina et al discloses a Li-Ni-Nb-O compound that is sintered onto positive electrode active material particles such that a solid solution is created, wherein an example of Li-Ni-Nb-O is Li3Ni2NbO6 (Formula 1, M2=Nb, a=3, b=2, c=1, d=6); wherein Li3Ni2NbO6 is a crystal structure selected from cubic system and is a lithium-rich metal oxide ([0025],[0034]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Nina et al indicates that Li3Ni2NbO6 is a suitable material for use as a second composite oxide of a positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use Li3Ni2NbO6.
Regarding claim 7, Sun et al also discloses at least some of positive electrode active material being secondary particle formed by aggregating the core-shell particles (Fig. 1).  In addition, the Office takes the position that positive electrode active material . 

Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Nina et al as applied to claim 4 above, and further in view of Park et al (US 2018/0233739).    
	Regarding claims 6 and 8, Sun et al as modified by Nina et al does not expressly teach a first composite oxide that is represented by Formula 2 (claims 6 and 8).
	Park et al discloses a positive electrode active material including a lithium composite metal oxide particle (first composite oxide) represented by Formula 1, LiaNi1-x-yCoxM1yM2zM3wO2, with an example of Li1.05(Ni0.6Mn0.2Co0.2)0.935W0.005Ti0.01O2 (Formula 2, where M3=Mn and M4=W and Ti, w=1.05, x=0.187, y=0.187, z=0.015) ([0140]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Park et al indicates that Li1.05(Ni0.6Mn0.2Co0.2)0.935W0.005Ti0.01O2 is a suitable material for use as first composite oxide of a positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use Li1.05(Ni0.6Mn0.2Co0.2)0.935W0.005Ti0.01O2.
Regarding claim 9, Park et al also discloses a positive electrode active material including a lithium composite metal oxide particle (first composite oxide) represented by aNi1-x-yCoxM1yM2zM3wO2, with an example of Li1.05(Ni0.6Mn0.2Co0.2)0.935Nb0.005Ti0.01O2 ([0142]).
Regarding claims 10 and 11, the Office takes the position that the limitations “in X-ray photoelectron spectroscopy analysis for the solid solution, a peak corresponding to W4f7/2 that is present at 35.5 eV or less” and “in XPS analysis for the solid solution, a peak corresponding to W4f5/2 that is present in a range of 36.0 to 37.5 eV” are inherent characteristics of the Sun/Nina/Park positive electrode active material because the Sun/Cho/Park positive electrode active material comprises the same core including the first composite oxide and the same shell including the second composite oxide that are present in a state of forming a solid solution as the present invention. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Nina et al as applied to claim 7 above, and further in view of Shin et al (EP 328506 A1).  
However, Sun et al as modified by Nina et al does not expressly teach a coating layer covering at least part of the secondary particle, wherein the coating layer includes an alloy oxide represented by Formula 4.
Shin et al discloses a second surface treated layer (coating layer) positioned (covering) on a first surface-treated layer (secondary particle) and including a lithium compound of Formula 3 (Formula 4), LipM5qAr, where M5 may be any one or at least two elements selected from the group consisting of B, Si, Sn, Bi, and Ge, wherein examples when M5=B include LiBO2, Li2B4O7 ([0020],[0036],[0037]).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729